DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kabanov et al.(USAN 20100016392; 1/21/10). Kabanov et al. teach stable pesticidal aggregate compositions comprising actives, including bifenthrin(paragraph 66,119, Example 29, claims 1,10) plus polymers including acrylic acid, methacrylic acid(paragraphs 71-85). Kabanov et al. teach that the pesticidal composition may contain silicas(suspending agent), attaclay(suspending agent), ammonium such as ammonium sulfates(antifreeze agents), fertilizer etc.(paragraphs 57-66,98-100,108,112,113). Kabanov et al. teach a method of applying the pesticidal composition to crops to control weeds(paragraphs 111,121,123). Kabanov et al. do not exemplify an invention comprising bifenthrin, acrylic acid/methacrylic, silicas/attaclay, ammonium sulfates and fertilizer. However, Kabanov et al. do suggest an invention comprising bifenthrin, acrylic acid/methacrylic, silicas/attaclay, ammonium sulfates and fertilizer. Thus, Kabanov et al. make instant invention obvious. The instant process of . 

Claims 1-21are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav et al.(USAN 20090203746; 8/13/09). Jadhav et al. teach stable insecticidal compositions comprising bifenthrin(claim 1, paragraph 8). Jadhav et al. at claims 6 and 9 suggest that surfactants including polyacrylic acid can be added to the composition. At paragraph 13 and claim 31 of Jadhav et al., it is taught that ammonium sulfate(antifreezing agent) and attapulgite clay, fumed silica(suspending agents) can be added to the composition. Jadhav et al. teach a method suggesting the mixing/milling bifenthrin, polyacrylic acid, ammonium sulfate, attapulgite clay, fumed silica(paragraph 20). Jadhav et al. teach a method of applying the insecticidal composition to crops to control weeds(paragraphs 8,10,23,52). Jadhav et al. do not exemplify an invention comprising bifenthrin, polyacrylic acid, fumed silicas/attapulgite clay, ammonium sulfates. However, Jadhav et al. do suggest an invention comprising bifenthrin, polyacrylic acid, fumed silicas/attapulgite clay, ammonium sulfates. Thus, Jadhav et al. make instant invention obvious. With respect to polymer molecular weight, an Artisan in the field would have been expected to optimize the molecular weight. The Artisan would have been motivated to do this in order to make the most effective pesticidal composition for promoting optimum plant/crop growth.
Claims 5,7,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan et al.(WO 2012017428; 7/31/2011). Dotan et al. at page 18 teach an insecticidal suspension concentrate comprising: 

    PNG
    media_image1.png
    279
    439
    media_image1.png
    Greyscale
. 
Dotan et al. uses a lot less bifenthrin in comparison to the 15-30% required in the instant claims. In the absence of an unexpected showing for the instant insecticidal composition it would be more economically favorable as well as more environmentally and user friendly to use Dotan et al.’s insecticidal suspension concentrate requiring a significantly lower amount of bifenthrin than used in the instant claims. 

Claims 5,6,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinet(FR 2958799; 10/14/2011). Martinet teaches a composition for controlling termites comprising 5% bifenthrin, 57.7% styrene-acrylate, 1.9% propylene glycol. Martinet uses a lot less bifenthrin in comparison to the 15-30% required in the instant claims. See abstract. In the absence of an unexpected showing for the instant insecticidal composition it would be more economically favorable as well as more environmentally and user friendly to use Martinet’s termite control composition requiring a significantly lower amount of bifenthrin than used in the instant claims.

Claims 5-7,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(CN103120157; 5/29/2013).Chen et al. teach an insecticidal suspending agent comprising 1-30% dinotefuran, 0.1-35% secondary active ingredient which can be 1-20 wt% bifenthrin, 1-6% antifreeze agent which can be propylene glycol, and 0.1-0.5% antifoaming agent, 0.1-0.5% preservative, 0.1-4.0% thickener which can be sodium polyacrylate. See abstract. Chen et al. do not exemplify an invention comprising 1-20 wt% bifenthrin, 0.1-0.5% propylene glycol, 0.1-4.0% sodium polyacrylate. However it would have been obvious at insecticidal composition comprising 1-20 wt% bifenthrin, 1-6% propylene glycol, 0.1-4.0% sodium polyacrylate since Chen et al. suggest an insecticidal composition comprising1-20 wt% bifenthrin, 1-6 % propylene glycol, 0.1-4.0% sodium polyacrylate rendering the instant insecticidal composition obvious. 

Claims 5-8,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al.(CN102986718; 3/27/2013).Shao et al. teach an insecticidal suspending agent comprising 1-30% acetamiprid, 1-30 wt% bifenthrin, antifreezing agent which can be propylene glycol,  0.1-0.5% preservative, a thickener which can be sodium acrylate and defoaming(antifoaming) agent. See abstract. Chen et al. do not exemplify an invention comprising

1-30% acetamiprid, 1-30 wt% bifenthrin, antifreezing agent which can be propylene glycol,  0.1-0.5% preservative, a thickener which can be sodium acrylate and defoaming(antifoaming) agent. However it would have been obvious at insecticidal composition comprising 1-30% acetamiprid, 1-30 wt% bifenthrin and antifreezing agent which can be propylene glycol,  0.1-0.5% preservative, a thickener which can be sodium acrylate and defoaming(antifoaming) agent rendering the instant insecticidal composition obvious. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8937054. Although the claims at issue are not identical, they are not patentably distinct from each other because USPN ‘054 claims and instant claims are drawn to an invention comprising bifenthrin, polyacrylic/polymethacrylic, attapulgite clay/fumed silica, ammonium sulfate and optionally preservative. USPN '054 claims and instant claims differ in that instant independent claims lack amounts of said ingredients above as recited in the patented independent claims. However, the independent patented claims suggest instant dependent claims reciting amounts of ingredients recited in the patented claims. Thus, the claims recited in USPN ‘054 make obvious the instant claims.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9481613. Although the claims at issue are not identical, they are not patentably distinct from each other because USPN ‘613 claims and instant claims are drawn to an invention comprising bifenthrin, polyacrylic/polymethacrylic, attapulgite clay/fumed silica, ammonium sulfate and optionally preservative. USPN '613 claims and instant claims differ in that instant independent claims lack amounts of said ingredients above as recited in the patented independent claims. However, the independent patented claims suggest instant dependent claims reciting amounts of ingredients recited in the patented claims. Thus, the claims recited in USPN ‘613 make obvious the instant claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/           Primary Examiner, Art Unit 1616